Citation Nr: 1759141	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral temporomandibular joint dysfunction and partial facial and intraoral paresthesia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision in May 2013 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

Here, the Veteran and his representative claim that the Veteran's TMJ disability has worsened since his last examination. After a review of the record, the Board finds that a significant period of time has passed since the Veteran's last VA examination in May 2012 and the findings in this examination report may no longer reflect an accurate and complete picture of the Veteran's service-connected disability. 

Additionally, the Veteran has indicated there may be treatment records at the Hampton, Virginia, VA Medical Center (VAMC), including dental records, that may assist his claim for an increased rating.  The most recent VA treatment records in the file are from October 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain the VA treatment records, including dental records, from the VAMC in Hampton, Virginia, beginning in October 2013, and associate them with the claims file.

2. Following the above development, schedule the Veteran for an appropriate VA examination, including any and all testing and imagery deemed necessary by the examiner, to provide a complete disability picture of the Veteran's service-connected bilateral temporomandibular joint dysfunction and partial facial and intraoral paresthesia. The claims file must be made available to and be reviewed by the examiner. 

2. Following the above examination, and any other examination deemed necessary, readjudicate the claim for entitlement to an evaluation in excess of 30 percent for connected bilateral temporomandibular joint dysfunction and partial facial and intraoral paresthesia. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

